                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ANTHONY T. MOORE, JR.,

                 Plaintiff,

         v.                                                    Case No. 18-cv-1378-JPG-RJD

  CHARLES GERMAINE, CHRIS LANZANTE,
  SHANE COLLINS, and SERGEANT COOK

                 Defendants.

                                MEMORANDUM AND ORDER
       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.
25) of Magistrate Judge Reona J. Daly recommending that the Court grant the defendants’
motion for summary judgment (Doc. 20) on the grounds that plaintiff Anthony T. Moore, Jr.
failed to exhaust his administrative remedies before filing suit.
       The Court may accept, reject or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.
72(b)(3). The Court must review de novo the portions of the report to which objections are
made. Id. “If no objection or only partial objection is made, the district court judge reviews
those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th
Cir. 1999).
       The Court has received no objection to the Report. The Court has reviewed the entire
file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:
   •   ADOPTS the Report in its entirety (Doc. 25);
   •   GRANTS grant the defendants’ motion for summary judgment (Doc. 20);
   •   DISMISSES this case without prejudice; and
   •   DIRECTS the Clerk of Court to enter judgment accordingly.
IT IS SO ORDERED.
DATED: June 18, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
